Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A thorough prior art search was conducted in the instant application.  Generally, no prior art was found that anticipates or renders obvious the combination of claim elements as presented.  Specifically, the closest art is Curtis et al. (US 2016/0325680), previously cited.

Regarding claim 1, Curtis teaches:
An imaging display system (Curtis: [0029]; [0031]; Fig 7) comprising: 
an image sensor that images an image of outside of a device mounted with the image sensor and outputs a video signal that indicates the image (Curtis: [0042]-[0044]; camera sensor of vehicle; recorded video); 
a hardware video signal processing unit that receives the video signal from the image sensor and outputs a digital video signal based on the video signal (Curtis: [0044]; processing system of sensor for video [0050]); 
a hardware signal processing unit that receives the digital video signal from the hardware video signal processing unit (Curtis: [0045]; [0047]-[0054]; hub), analyzes the digital video signal (Curtis: [0049]; image processing/analyzing), generates an alert signal that indicates an event of an alert target related to the digital video signal (Curtis: [0049]; [0103]; generate warning graphics, notifications), and outputs the alert signal (Curtis: [0049]; [0102]-[0105]; [0115]; generated warning graphics and notifications are used for eventual user display/alert); 
a hardware display control unit that receives the digital video signal from the hardware video signal processing unit and the alert signal from the hardware signal processing unit (Curtis: [0051]-[0054]; client receives processed sensor measurements from the hub or the sensor module and notifications from the hub), generates a display signal based on the digital video signal and the alert signal, and outputs the display signal (Curtis: [0053]-[0054]; client defines a display/input frame or display/input region for user device); and 
a display that displays an image that is indicated by the display signal (Curtis: [0053]-[0054]; [0103]-[0105]; user device display notification/graphic/object).

Curtis fails to teach:
	the specific first and second connections for output and receipt;

This feature is not found or suggested in the prior art.

Regarding claim 9, Curtis teaches:
An imaging display system (Curtis: [0029]; [0031]; Fig 7) comprising: 
an image sensor that images an image of outside of a device mounted with the image sensor and outputs a video signal that indicates the image (Curtis: [0042]-[0044]; camera sensor of vehicle; recorded video); 
a hardware video signal processing unit that receives the video signal from the image sensor and outputs a digital video signal based on the video signal (Curtis: [0044]; processing system of sensor for video [0050]); 
a hardware signal processing unit that receives the digital video signal from the hardware video signal processing unit (Curtis: [0045]; [0047]-[0054]; hub), analyzes the digital video signal (Curtis: [0049]; image processing/analyzing), generates an alert signal that indicates an event of an alert target related to the digital video signal (Curtis: [0049]; [0103]; generate warning graphics, notifications), and outputs the alert signal (Curtis: [0049]; [0102]-[0105]; [0115]; generated warning graphics and notifications are used for eventual user display/alert); 
a hardware display control unit that receives the digital video signal from the hardware video signal processing unit and the alert signal from the hardware signal processing unit (Curtis: [0051]-[0054]; client receives processed sensor measurements from the hub or the sensor module and notifications from the hub), generates a display signal based on the digital video signal and the alert signal, and outputs the display signal (Curtis: [053]-[0054]; client defines a display/input frame or display/input region for user device); 
a display that displays an image that is indicated by the display signal (Curtis: [0053]-[0054]; [0103]-[0105]; user device display notification/graphic/object); and 
 a speaker that output an alert sound or a word that indicates the alert signal from the hardware signal processing unit (Curtis: [0103]; notification played by a user device speaker).

Curtis fails to teach:
	the specific first and second connections for output and receipt;

This feature is not found or suggested in the prior art.

Regarding claim 10, Curtis teaches:
An imaging display system (Curtis: [0029]; [0031]; Fig 7) comprising: 
an image sensor that images an image of outside of a device mounted with the image sensor and outputs a video signal that indicates the image (Curtis: [0042]-[0044]; camera sensor of vehicle; recorded video); 
a hardware video signal processing unit that receives the video signal from the image sensor and outputs a digital video signal based on the video signal (Curtis: [0044]; processing system of sensor for video [0050]); 
a hardware signal processing unit that receives the digital video signal from the hardware video signal processing unit (Curtis: [0045]; [0047]-[0054]; hub), analyzes the digital video signal (Curtis: [0049]; image processing/analyzing), generates a related signal that is related to assistance control based on the digital video signal (Curtis: [0049]; [0103]; generate warning graphics, notifications to assist user), and outputs the related signal (Curtis: [0049]; [0102]-[0105]; [0115]; generated warning graphics and notifications are used for eventual user display/alert); 
a hardware display control unit that receives the digital video signal from the hardware video signal processing unit and the alert signal from the hardware signal processing unit (Curtis: [0051]-[0054]; client receives processed sensor measurements from the hub or the sensor module and notifications from the hub), generates a display signal based on the digital video signal and the alert signal, and outputs the display signal (Curtis: [053]-[0054]; client defines a display/input frame or display/input region for user device); 
a display that displays an image that is indicated by the display signal based on the digital video signal (Curtis: [0044]; [0050]; [0053]-[0054]; [0103]-[0105]; user device display notification/graphic/object); and 
a hardware drive assistance control unit that controls the device based on the related signal from the hardware signal processing unit (Curtis: [0049]; [0063]; [0066]; [0127]-[0131]; control user device based on user inputs).

Curtis fails to teach:
	the specific first and second connections for output and receipt;

This feature is not found or suggested in the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687. The examiner can normally be reached M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M PONTIUS/Primary Examiner, Art Unit 2488